EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Yoon S. Ham on 08/26/2022.

2.	In the claims:
■	Replace entire claim 1 with the following:
“A recombinant Klebsiella having simultaneous fermentation ability of glucose and xylose and ability to produce 2,3-butanediol, the recombinant Klebsiella is transformed to have a deletion of an ldhA gene having the nucleic acid of SEQ ID NO: 1 and a deletion of a pflB gene having the nucleic acid of SEQ ID NO: 2; and transformed to have a deletion of a crr gene having the nucleic acid of SEQ ID NO:3, and/or a deletion of a ptsG gene having the nucleic acid of SEQ ID NO: 4; and transformed to overexpress a plasmid comprising a xylA gene having the nucleic acid of SEQ ID NO: 5 and a xylE gene having the nucleic acid of SEQ ID NO: 6; overexpress a plasmid comprising a rpe gene having the nucleic acid of SEQ ID NO: 7; overexpress a plasmid comprising a rpiA gene having the nucleic acid of SEQ ID NO: 8; overexpress a plasmid comprising a talE gene having the nucleic acid of SEQ ID NO: 9; overexpress a plasmid comprising a tktAB gene having the nucleic acid of SEQ ID NO: 12; overexpress a plasmid comprising a crp(in)0l gene having the nucleic acid of SEQ ID NO: 13; and/or overexpress a plasmid comprising a crp(in)02 gene having the nucleic acid of SEQ ID NO: 14.”



3.	In view of the claim amendment and arguments filed 08/08/2022 all previous claim objections and/or rejections have been withdrawn.


4.	Claims 1, 4, 7-10, and 12 are allowed.

5.	The prior art neither teaches nor suggests the claimed recombinant Klebsiella having simultaneous fermentation ability of glucose and xylose and ability to produce 2,3-butanediol, the recombinant Klebsiella is transformed to have a deletion of an ldhA gene having the nucleic acid of SEQ ID NO: 1 and a deletion of a pflB gene having the nucleic acid of SEQ ID NO: 2; and transformed to have a deletion of a crr gene having the nucleic acid of SEQ ID NO:3, and/or a deletion of a ptsG gene having the nucleic acid of SEQ ID NO: 4; and transformed to overexpress a plasmid comprising a xylA gene having the nucleic acid of SEQ ID NO: 5 and a xylE gene having the nucleic acid of SEQ ID NO: 6; overexpress a plasmid comprising a rpe gene having the nucleic acid of SEQ ID NO: 7; overexpress a plasmid comprising a rpiA gene having the nucleic acid of SEQ ID NO: 8; overexpress a plasmid comprising a talE gene having the nucleic acid of SEQ ID NO: 9; overexpress a plasmid comprising a tktAB gene having the nucleic acid of SEQ ID NO: 12; overexpress a plasmid comprising a crp(in)0l gene having the nucleic acid of SEQ ID NO: 13; and/or overexpress a plasmid comprising a crp(in)02 gene having the nucleic acid of SEQ ID NO: 14.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652